 1                                                       The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
     UNITED STATES OF AMERICA,                                 NO. 2:19-MC-00067-RSL
10
                               Plaintiff,                           (2:15-CR-00099-MJP-1)
11
             v.                                                Continuing Garnishment Order
12
     DAVID STEPHENS,
13
              Defendant/Judgment Debtor,
14
           and
15
     SEATTLE CITY EMPLOYEES
16   RETIREMENT SYSTEM,
17                             Garnishee.
18
19          A Writ of Continuing Garnishment, directed to Garnishee, Seattle City

20   Employees Retirement System, has been duly issued and served upon the
21   Garnishee. Pursuant to the Writ, Garnishee Seattle City Employees
22
     Retirement System filed its Answer on August 7, 2019, stating that at the
23
     time of the service of the Writ, Garnishee had in its possession, custody, or
24
25   control a Seattle City Employees Retirement System account, with a lump

26   sum withdrawal value of $102,805.84, as of July 26, 2019, in which
27
28

     CONTINUING GARNISHMENT ORDER (USA v. David Stephens                            UNITED STATES ATTORNEY’S OFFICE
                                                                                     700 STEWART STREET, SUITE 5220
     & Seattle City Employees Retirement System, Court Nos. 2:15-CR-00099-MJP-1 /           SEATTLE, WA 98101
     2:19-MC-00067-RSL) - 1                                                                 PHONE: 206-553-7970
 1   Defendant/Judgment Debtor David Stephens maintains an interest, less
 2
     $46,240.12 owed to an alternate payee.
 3
             After notification of the garnishment proceeding was mailed to
 4
     Defendant/Judgment Debtor Stephens on or about June 24, 2019, Mr.
 5
 6   Stephens has not requested a hearing to determine exempt property as of this

 7   date.
 8
             IT IS THEREFORE ORDERED as follows:
 9
             That the Garnishee, Seattle City Employees Retirement System, shall
10
     pay to the United States District Court for the Western District of Washington,
11
12   the entire amount (less federal tax withholdings paid to the Internal Revenue

13   Service) of non-exempt property from any and all accounts in the Garnishee’s
14
     possession, custody, or control, including, but not limited to, the Seattle City
15
     Employees Retirement System account, in which the Defendant/Judgment
16
     Debtor maintains an interest and meets the requirements to withdraw, or
17
18   becomes eligible to withdraw, but such amount shall not exceed the amount

19   necessary to pay Mr. Stephens’ restitution balance in full;
20
             That such payment(s) shall be applied to Defendant/Judgment Debtor
21
     Stephens’ outstanding restitution obligation, by the United States District
22
     Court for the Western District of Washington; and
23
24           That the payment shall be made out to the United States District Court,

25   Western District of Washington, referencing Case Nos. 2:15-CR-00099-MJP-1
26
     and 2:19-MC-00067-RSL, and to deliver such payment either personally or by
27
     First Class Mail to:
28

     CONTINUING GARNISHMENT ORDER (USA v. David Stephens                            UNITED STATES ATTORNEY’S OFFICE
                                                                                     700 STEWART STREET, SUITE 5220
     & Seattle City Employees Retirement System, Court Nos. 2:15-CR-00099-MJP-1 /           SEATTLE, WA 98101
     2:19-MC-00067-RSL) - 2                                                                 PHONE: 206-553-7970
 1                   United States District Court, Western District of Washington
                     Attn: Financial Clerk – Lobby Level
 2
                     700 Stewart Street
 3                   Seattle, Washington 98101

 4
            Dated this 30th day of October, 2019.
 5
 6
                                       A
                                       ROBERT S. LASNIK
 7
                                       United States District Court Judge
 8
 9
     Presented by:
10
11   s/ Kyle A. Forsyth
12   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONTINUING GARNISHMENT ORDER (USA v. David Stephens                            UNITED STATES ATTORNEY’S OFFICE
                                                                                     700 STEWART STREET, SUITE 5220
     & Seattle City Employees Retirement System, Court Nos. 2:15-CR-00099-MJP-1 /           SEATTLE, WA 98101
     2:19-MC-00067-RSL) - 3                                                                 PHONE: 206-553-7970
